UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7451


DEWIGHT BYRD, a/k/a Charles W. Reed, III,

                Plaintiff – Appellant,

          v.

MICHAEL STOUFFER, Commissioner of Correction; GARY MAYNARD,
Secretary of DPSCS; JOHN ROWLEY, Warden; D. NORTHCRAFT,
Chief of Security; WERNER, Lieutenant, In their Individual
and Official Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-02368-CCB)


Submitted:   April 12, 2011                 Decided:   April 29, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewight Byrd, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dewight    Byrd   appeals    the   district     court’s   order

granting summary judgment in favor of the Appellees on Byrd’s 42

U.S.C. § 1983 (2006) complaint.           We have reviewed the record and

find   no   reversible     error.    Accordingly,      we   affirm   for   the

reasons stated by the district court.              Byrd v. Stouffer, No.

1:08-cv-02368-CCB (D. Md. Sept. 30, 2010).             We also deny Byrd’s

motion   to    appoint   counsel.     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                      2